DETAILED ACTION
	Applicant’s amendments to the claims, filed 11/16/2021, were received. Claims 1, 3, and 4 were amended. Claim 2 was cancelled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim limitation “drive part” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “drive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “part” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function, such as a motor (Spec., para 0025). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

	
Claim limitation “connecting portion” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a linear tubular member” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0022).

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The previous rejection on claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn since claims 1, 3, and 4 were amended and claim 2 was cancelled.

Claim 1 and claims 3,4 (as being dependent on claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the cylindrically-shaped member” in line 10. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “a cylindrically-shaped member” for clarity.

	Claim 1 recites “the nozzle” in line 11. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the nozzle part” for clarity.

Claim 1 recites “a cylindrically-shaped member” in line 13. This limitation is indefinite since it is unclear whether the limitation is referring to the cylindrically-shaped member recited above, or a different cylindrically-shaped member. The limitation will be interpreted as “the cylindrically-shaped member” for clarity.

Claim Rejections - 35 USC § 103
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (USP 6071347) in view of Underwood (USP 0421362).

	The limitation “cylindrically-shaped member” has been interpreted in view of Applicant’s specification to refer to the object worked upon by the apparatus (i.e., the substrate) (Spec., para 0008).
	
	Regarding claims 1, 3, and 4, Ogawa teaches a viscous material application apparatus comprising:

devices 110, 118 (drive part) that move the needle 101 (nozzle part) (col. 13, lines 43-62; see for example Fig. 5),
wherein the needle 101 (nozzle part) has:
a delivery portion 68 (connecting portion) that is connected to a supply source side for the viscous material (col. 13, lines 9-23), and 
wherein after or while the needle 101 (nozzle part) discharges the viscous material, the needle 101 (nozzle part) having flexibility bends (col. 16, lines 56-67 through col. 17, lines 1-13; see for example Fig. 8B).

Ogawa further teaches that the tip of needle 101 (nozzle part) moves in a circumferential direction along an outer peripheral surface of cylindrically-shaped member 30 along an arc indicated by the lines on each side of reference label ‘V’ (col. 17, lines 1-13; see for example Fig. 8B). 

Ogawa further teaches that the tip of the needle 101 (nozzle part) is moved in a direction away from the outer peripheral surface of the cylindrically-shaped member 30 by the devices 110, 118 (drive part) when the needle 101 (nozzle part) stops discharge of the viscous material (col. 18, lines 49-63; see for example Fig. 7).


However, Underwood teaches a nozzle having a curved concave portion at a side of the nozzle tip opposite to the side with outlet slit ‘a’, wherein the tip of the nozzle is inclined with respect to a discharge direction of the viscous material and outlet slit ‘a’ opens in a direction inclined to the surface to be coated, for the benefit of exerting strain transversely to the outlet slit ’a’ to control discharge of coating liquid and prevent coating liquid escaping from the nozzle when no longer in use (Pg. 1, lines 36-53; Pg. 1, lines 72-89; see for example Figs. 1-4).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle in the apparatus of Ogawa, in the manner taught by Underwood, for the benefit of exerting strain transversely to the outlet slit ’a’ when pressed against cylindrically-shaped member 30 to control discharge of coating liquid and prevent coating liquid escaping from the nozzle when no longer in use. (Applicant’s specification also discloses the goal of preventing application of excess coating material (Spec., para 0040)).

The limitation “such that a central axis of the nozzle part is curved along an outer peripheral surface of the cylindrically-shaped member” recites a position of the nozzle relative to the cylindrically-shaped member prior to application of the coating material (Applicant’s Spec., para 0028; Applicant’s Drawing, Fig. 3). Thus, this limitation recites an operation of the claimed apparatus. The apparatus of the prior art combination of .

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US 20170014860) in view of Esmoris (US 20040258459).

	The limitation “cylindrically-shaped member” has been interpreted in view of Applicant’s specification to refer to the object worked upon by the apparatus (i.e., the substrate) (Spec., para 0008).
	
	Regarding claims 1, 3, and 4, Kurosaki teaches a viscous material application apparatus comprising:
a tube 94 (tubular nozzle part) having flexibility and capable of discharging a viscous material from an opening formed at a tip thereof (para 0096); and
portions 80, 84 (drive part) that move the tube 94 (nozzle part) (para 0095; see for example Fig. 1),
wherein the tube 94 (nozzle part) has:

wherein after or while tube 94 (nozzle part) discharges the viscous material, the tube 94 (nozzle part) having flexibility bends (para 0116, 0120, 0123; see for example Fig. 5).

Kurosaki further teaches that the tip 97 of tube 94 (nozzle part) moves in a circumferential direction along an outer peripheral surface of cylindrically-shaped member 30 (para 0116, 0120; see for example Fig. 5). 

Kurosaki further teaches that the tip 97 of the tube 94 (nozzle part) is capable of being moved in a direction away from the outer peripheral surface of the cylindrically-shaped member 30 by the devices 80, 84 (drive part) when the tube 94 (nozzle part) stops discharge of the viscous material since the devices 80,84 (drive part) are controlled by a computer (para 0102).

Kurosaki does not explicitly teach that the tube 94 (nozzle part) has a curved portion provided closer to the tip of the tube 94 (nozzle part) than the base 81 (connecting portion). 
However, Esmoris teaches a nozzle having a first curved concave portion 8 opposite of a second concave portion of area 4, wherein the tip of the nozzle is inclined with respect to a discharge direction of the viscous material and outlet 10 opens in a direction inclined to the surface to be coated, for the benefit of determining laminar flow 

The limitation “such that a central axis of the nozzle part is curved along an outer peripheral surface of the cylindrically-shaped member” recites a position of the nozzle relative to the cylindrically-shaped member prior to application of the coating material (Applicant’s Spec., para 0028; Applicant’s Drawing, Fig. 3). Thus, this limitation recites an operation of the claimed apparatus. The apparatus of the prior art combination of Kurosaki and Esmoris meets this limitation in the claim since the portions 80, 84 (drive part) of Kurosaki are capable of orienting either of the concave portions of the nozzle of Esmoris along a peripheral surface of cylindrically-shaped member 30 (Kurosaki: para 0095, 0102)). See MPEP 2114. Applicant’s specification further discloses that the nozzle tip contacts the cylindrically-shaped member, rather than curving along an outer peripheral surface of the cylindrically-shaped member, when the coating is applied (Applicant’s Spec., para 0030-0031; Applicant’s Drawings, Figs. 5 and 6).



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571) 270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717